Citation Nr: 0837370	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  05-20 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for anxiety, bipolar, and 
personality disorders.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The veteran served on active military service from September 
1984 to September 1991 and was discharged under honorable 
conditions.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision dated in January 2005 by the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for anxiety, bipolar, and personality disorders.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  An anxiety disorder or bipolar disorder was first shown 
many years after the veteran's separation from service, and 
is not shown to be related to events, disease, or injury 
during military service.


CONCLUSION OF LAW

An anxiety disorder or bipolar disorder was not incurred in 
or aggravated by during active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 1116, 1137, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's claim for service connection for 
anxiety, bipolar, and personality disorders was received in 
August 2004.  Thereafter, he was notified of the provisions 
of the VCAA by the RO in correspondence dated in September 
2004.  This letter notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and provided other pertinent information regarding 
the VCAA.  Thereafter, the claim was adjudicated in January 
2005.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 07-7130 (Fed. Cir. September 17, 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in March 
2006 and a supplemental statement of the case was issued in 
July 2006.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records and private treatment records 
pertaining to his claimed disability have been obtained and 
associated with his claims file.  The veteran has also been 
provided with a VA mental disorders examination to assess the 
current nature and etiology of his claimed psychiatric 
disability.

Furthermore, the veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2007).

In the field of mental disorders, personality disorders which 
are characterized by developmental defects or pathological 
trends in the personality structure manifested by a lifelong 
pattern of action or behavior, chronic psychoneurosis of long 
duration or other psychiatric symptomatology shown to have 
existed prior to service with the same manifestations during 
service, which were the basis of the service diagnosis will 
be accepted as showing preservice origin.  Personality 
disorders and mental deficiency as such are not diseases or 
injuries within the meaning of applicable legislation.   
38 C.F.R. § 3.303(c) (2007).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim; the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The veteran contends that he developed anxiety, bipolar, and 
personality disorders during active military service.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board finds that the preponderance of the 
evidence is against the claim.

An enlistment examination report dated in July 1984 and a re-
enlistment examination report dated in October 1989 both 
showed normal psychiatric findings.  In-service mental health 
clinic notes dated from April 1987 to September 1987 
reflected that the veteran was seen for marital problems.  In 
a treatment note dated in January 1991, the veteran 
complained of feeling upset, frustrated, and depressed about 
treatment in his squadron when he was injured.  He requested 
TAD (temporarily assigned duty) to another work area.  He 
denied increased stressors at home; denied any decreased 
sleep, interests, or energy; and denied suicidal or homicidal 
ideation or psychosis.  On mental status examination, he was 
noted to have full, questionably blunted affect and a 
"slightly upset" mood.  The assessment was psychological 
factors affecting physical condition versus reactive 
depression.  In a consultation sheet dated in January 1991, 
the physician referred the veteran for a psychiatric 
evaluation.

In a psychiatric evaluation report dated in February 1991, 
the veteran described experiencing difficulty adapting to a 
change in squadron life beginning in March 1990.  He reported 
feeling severely depressed and having difficulty getting 
along with others.  On examination, the physician found no 
evidence of major depression or any mood or anxiety disorder, 
and instead noted that the veteran appeared to have a severe 
underlying character pathology with narcissistic paranoia and 
dependency traits.  The diagnosis was occupational problem 
with symptoms extended long enough for adjustment disorder 
and severe personality disorder NOS (not otherwise 
specified).  The examiner noted in a mental status 
examination addendum that the veteran was cooperative; had 
great eye contact and prominent hand gestures; and disclosed 
feelings of alienation, anger, and unhappiness with his 
commander's lack of support.  He described his depression as 
"unhappiness".  The examiner noted that there was no 
evidence of psychosis, OMD (organic mental disorder), and 
that the veteran spoke of suicide as a way to "get rid of 
problems", but denied any suicidal intent.

Service treatment records revealed that later in February 
1991, the veteran was picked up and placed on a medical hold 
after his spouse reported that he was irate, and had a pocket 
knife.  An emergency treatment record showed that he had a 
superficial wound on his hand and that he was "despairing" 
over work-related matters, including a denial of his TAD 
request.  The veteran reported drinking 7 beers, and the 
examiner noted alcohol on the veteran's breath.  On mental 
status examination, he was noted to be fully oriented, had 
regular rhythm and rate of speech, and had an "anxious" 
mood with full affect.  Thought process was noted as coherent 
and goal directed, and the veteran denied suicidal or 
homicidal ideation and active psychosis.  The assessment was 
suicide gesture, occupational problems, and severe 
personality disorder NOS.

A treatment summary from a civilian licensed clinical social 
worker dated in March 1991 concluded that the basis for most 
of the veteran's problems was related to his home situation.  
In an emergency treatment note dated in March 1991, the 
veteran complained of frustration and difficulty coping with 
occupational and family matters.  He reported drinking 6 or 7 
beers and had self-inflicted scratches on his bilateral 
wrists, noted to be very superficial.  The examiner observed 
that he was alert and well-oriented with a lively affect, 
denied suicidal or homicidal intent, and did not appear 
depressed but instead was frustrated, mostly with his job.  
The assessment was personality disorder and occupational 
problem.  An alcohol screen dated in March 1991 listed an 
impression of severe personality disorder, occupational 
problem, and alcohol abuse, complicating above.

A hospital narrative summary dated in August 1991 indicated 
that the veteran was admitted to the Inpatient Mental Health 
Service for threats of suicide made while in custody after 
being arrested in mid-July for a DUI (driving under the 
influence).  A mental status examination noted that the 
veteran was alert and oriented, was without symptoms of 
intoxication, was fairly well-nourished and groomed, and was 
in little obvious distress.  The examiner further noted the 
veteran's normal rate and rhythm of speech without evidence 
of thought disorder, perceptual disturbance, or unusual 
ideas; a denial of suicidal ideation; and behavior that was 
appropriate to the situation, with some degree of anxious 
affect and mood but no psychomotor abnormalities.  The final 
diagnosis included no Axis I diagnosis, but listed 
personality disorder NOS on Axis II.  The physician concluded 
that the veteran was psychiatrically qualified for continued 
world-wide duty; however, he noted that it was quite possible 
that if the veteran continued in the service, he may require 
disciplinary action, suggesting that he is not able to adjust 
emotionally to the service life.  Therefore, he believed that 
the veteran met the criteria for administrative separation.

A memorandum dated in August 1991 from the Officer in Charge 
of the veteran's squadron recommended that the veteran be 
separated due to misconduct due to commission of a serious 
offense and convenience to the government due to personality 
disorder.

In a separation report of medical history dated in September 
1991, the veteran indicated that he had experienced frequent 
trouble sleeping, depression or excessive worry, and nervous 
trouble.  A separation medical examination report dated in 
September 1991 noted normal psychiatric findings.

A post-service private psychiatric evaluation and discharge 
summary dated in July 2004 revealed that the veteran was 
voluntarily hospitalized after he reportedly become extremely 
angry with management at work and began making threats to 
kill people in management.  He reported that he was trying to 
stand up for fellow employees, but was suspended.  Following 
the mental status examination, the Axis I impressions were 
mood disorder, NOS, psychosis NOS, and rule out bipolar 
disorder with psychotic features.

A computerized medical records face sheet from Pickens County 
Mental Health Clinic indicated that the veteran sought 
outpatient treatment in July 2004.  The DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV)) psychiatric 
diagnosis was listed as 296.90 (mood disorder NOS).

Private treatment notes dated in August 2004 from E. T., M. 
D. showed that the veteran complained of increased stress 
after being terminated from his job of 13 years.  Following a 
medical, mental, and social history interview, which revealed 
childhood physical abuse, the physician conducted a mental 
status examination.  She diagnosed bipolar disorder NOS.  In 
a physician's service note also dated in August 2004, Dr. T. 
listed an Axis I impression of MDD (manic-depressive disorder 
or major depressive disorder) with psychotic features and an 
Axis II impression of paranoid and narcissist personality 
disorder.

In September 2004, the RO received a response from the 
veteran's private physician at Powdersville Medical Park, 
indicating that they did not have records for the veteran.

In a VA mental disorders examination report dated in July 
2005, the veteran described a chaotic childhood that included 
abandonment, physical abuse by a grandparent, being adopted 
at age 10, and a family history of alcohol and drug use.  He 
reported that he never knew what real depression was until he 
was recently fired from his job of 13 years.  He reported 
that he becomes depressed for a day or two at a time, and 
when he becomes depressed, he experiences decreased energy 
and appetite and becomes irritable and mean.  He denied any 
extended periods of a depressed mood without a trigger 
(including any period of depressed mood lasting two weeks or 
more).  He denied any history of symptoms of mania.  He 
reported problems with anxiety and frustration even with his 
medications, stating that he is not able to concentrate when 
things get out of control.  He added that during these times, 
he experiences periodic chest pain, but denied other symptoms 
consistent with panic disorder.  Following the mental status 
examination, the diagnosis was anxiety disorder NOS and 
alcohol abuse.  The psychiatrist explained that the veteran 
did not meet the criteria for a diagnosis of major depressive 
disorder or bipolar disorder because he reported no history 
of symptoms consistent with mania and reported no history of 
depressed mood lasting two weeks or greater.  He opined that 
the veteran did have some anxiety, but it did not appear to 
be related to active duty in the military service; instead, 
it appeared to the psychiatrist to be more related to the 
veteran's chaotic childhood and history of abuse.  He further 
opined that the veteran's diagnoses of alcohol abuse and 
personal disorder were most likely caused by or a result of 
his genetic propensity for alcohol and drug use and his early 
chaotic childhood, including physical abuse, which frequently 
leads to problems with personality disorders or character.  
He concluded that the personality disorder was not related to 
or worsened by the veteran's active military service.

As an initial matter, the Board notes that although the 
veteran has been diagnosed with a personality disorder in 
service, personality disorders are not considered diseases or 
injuries for compensation purposes, and, thus, are not 
considered disabilities for which service connection can be 
established.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2000); 
Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that 38 
C.F.R. § 3.303(c), as it pertains to personality disorder, is 
a valid regulation).  While service connection may be 
granted, in limited circumstances, for disability due to 
aggravation of a constitutional or developmental abnormality 
by superimposed disease or injury (see VAOPGCPREC 82-90, 55 
Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 
245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993), 
there is no competent evidence to suggest that such has 
occurred in this case.

The Board also finds that the record does not provide a basis 
for establishing service connection for any acquired 
psychiatric disability, to include anxiety disorder or 
bipolar disorder.  Neither of these disorders was manifested 
or diagnosed during active service.  Instead, the first 
evidence of any mental health complaints was immediately 
after the veteran was terminated from his job of 13 years in 
July 2004 - more than 10 years after his separation from 
active service.  The Board notes that the passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends 
to weigh against a claim for service connection.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  In addition, the weight of 
the competent medical evidence of record - to particularly 
include the July 2005 VA examiner's medical opinion - 
establishes that that the veteran's current anxiety disorder 
is not shown to be etiologically related to active military 
service.  Significantly, the record includes no competent 
medical opinion establishing a nexus between any psychiatric 
disability diagnosed post-service, and the veteran's active 
military service, and neither he nor his representative has 
alluded to the existence of any such opinion.

In addition to the medical evidence, the Board has considered 
the assertions that the veteran and his representative have 
advanced in connection with the appeal.  The Board does not 
doubt the sincerity of the veteran's belief that he has a 
current psychiatric disorder as a result of events during 
military service.  However, questions of medical diagnosis 
and causation are within the province of medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the veteran is a layperson without the 
appropriate medical training or expertise, he is not 
competent to render a probative (i.e., persuasive) opinion on 
such a medical matter.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Consequently, the 
lay assertions as to the nature or etiology of his claimed 
psychiatric disorders have no probative value.

For all the foregoing reasons, the claim for service 
connection for a psychiatric disorder must be denied.  In 
arriving at the decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for anxiety, bipolar, and 
personality disorders is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


